Bleckley, Judge.
1. The son of a stockholder in a private corporation is an incompetent juror, where the corporation is a party. This is the true law (see 5 Bac. Abr., 353, 354), though, in South Carolina), a stockholder himself has been held competent *552after verdict. 12 Rich. Law, 134, 368. See the better view in 1 Foster, 438. The ground of disqualification was unknown until after trial, and was consequently cause for a new trial. 28 Ga., 439; 47 Ib., 538.
2. The question of necessary buildings, at the given location, was one of fact, not of law. The uncertainty of description in the writing was aided by the actual appropriation of the premises to the use specified, and long enjoyment after appropriation.
3. It was incumbent upon the plaintiff in ejectment, if he claimed as lessor of the defendant, to show that the term had expired, either by its own limitation, or by operation of law. The charge of the court on the subject was substantially correct. There was no error in granting a new trial.
Judgment affirmed.